department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc pa apjp postf-153635-01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb area natural_resources from assistant chief_counsel administrative provisions judicial practice subject statute_of_limitations under sec_6501 and sec_6511 this responds to your request for assistance in the above captioned case in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year date a date b date c date d date e date f date g date h date i date j date k date l postf-153635-01 date m date n date o date p amount a amount b amount c amount d amount e issue sec_1 under the circumstances described herein when does the period of limitations on assessment expire with respect to taxpayer’s taxable years year year year and year under the circumstances described herein did taxpayer file a timely refund claim for year conclusion sec_1 under the circumstances described herein the period of limitations on assessment for taxpayer’s taxable years year year year and year will expire on date o under the circumstances described herein taxpayer filed a timely refund claim for year background taxpayer a domestic_corporation timely filed its income_tax return form_1120 for each of the years at issue each return was filed on september of the year following the close of the taxable_year pursuant to an extension under sec_6081 during the service initiated an audit of the year year year and year taxable years to verify the foreign tax_credits claimed by taxpayer the service requested a copy of the computer_software used by taxpayer in the preparation of its year year year and year tax returns taxpayer refused to provide the software to the service on date a the service issued a designated_summons to taxpayer formally requesting the same information it had previously requested informally taxpayer refused to comply with the summons and on date b the service initiated a suit postf-153635-01 seeking enforcement of the designated_summons a magistrate ruled against the government on date d the district_court entered an order adopting the opinion of the magistrate the government had days to appeal the district court’s adverse_ruling to the fifth circuit_court of appeals the government decided not to appeal and the district’s court order became final on date f prior to the filing of the suit to enforce the designated_summons taxpayer executed several consents form sec_872 to extend the assessment_period for all of the years at issue the last of these agreements extended the statute until date c although at that time taxpayer informed the service that it would not consent to additional extensions taxpayer executed additional consents after the conclusion of the summons litigation the first of these consents executed after the summons litigation was signed by taxpayer in april of year and by the service on date g this consent extended the statute_of_limitations for all of the years at issue until date i subsequent consents further extended the assessment_period until date o the service completed examination of taxpayer’s year year year and year in the fall of year although at that time the service proposed deficiencies for two of the four years at issue subsequent adjustments resulted in a deficiency for year only the adjustments to the other three years resulted in overpayments the overpayment for year was primarily due to the shifting_of_income from foreign sources between the various income categories defined in sec_904 of the internal_revenue_code the shifting allowed taxpayer to claim an increased amount of foreign_tax_credit with respect to the year tax_year taxpayer was able to claim an additional dollar_figurea in foreign tax_credits ftcs this additional_amount was composed of the following ftc carryforward from year dollar_figureb ftc carryback from year c d additional year ftc due to these additional credits the service determined an overpayment of dollar_figuree for year the service and taxpayer orally discussed the adjustments in december year and at that time taxpayer agreed to the refund for year on date j the service issued a form 4549-a income_tax examination changes to taxpayer the form reflected deficiencies for year and year and overpayments for year and year this report was superceded by a revised form 4549-a issued on date k which reflected a deficiency only for year and overpayments for year year postf-153635-01 and year both the initial and the revised form 4549-a reflected an overpayment for year of dollar_figuree on date m taxpayer executed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment with the deficiency and overpayment amounts as shown on the march form 4549-a law analysis statute_of_limitations on assessment generally the service ha sec_3 years from the date of the filing of the taxpayer’s return to examine the return and assert a deficiency sec_6501 the taxpayer and the service however may agree to extend the assessment_period beyond the years sec_6501 to be effective the agreement extending the assessment statute must be in writing signed by the taxpayer and an authorized agent of the commissioner and entered into before the expiration of the original period of limitations of assessment or the period previously agreed upon sec_6501 in addition for extension requests made after date i the service is required to inform the taxpayer of the taxpayer’s right to refuse to extend the period or limitations or to limit such extension to particular issues or a particular period of time on each occasion the service requests an extension from the taxpayer sec_6501 in addition to extensions the running of the period of limitations on assessment may also be suspended by operation of law see generally sec_6503 unlike an extension which generally operates to lengthen the period of limitations under the terms of an agreement a suspension tolls or freezes the limitations_period by law until some date or event in the future at which time the limitations_period begins to run again see 22_fsupp_809 ct_cl unexpired portion of the limitations_period begins to run again sixty days after the final tax_court decision 14_fsupp_533 ct_cl unexpired portion of the waiver period is added to the suspension_period as relevant here sec_6503 previously sec_6503 provides for a suspension of the statute_of_limitations on assessment during the judicial_enforcement_period of a designated_summons issued by the service in connection with an examination of a corporate taxpayer under the service’s coordinated_examination_program sec_6501 the term designated_summons describes summonses issued to large corporations that meet the specific requirements of sec_6503 a designated_summons must be issued at least days prior to the expiration of the assessment_period including any extensions and identified as a designated_summons sec_6503 and iii only one designated_summons may be issued with respect to any taxable_year sec_6503 postf-153635-01 the mere issuance of a designated_summons does not suspend the assessment_period rather the period is suspended during the time that the corporation and the service are in court litigating the issue of whether the taxpayer must comply with the summons specifically the statute_of_limitations is suspended for the period that commences when a lawsuit is brought in court either to enforce or quash the designated_summons and ends on the date there is a final resolution of the taxpayer’s response to the summons sec_6503 for this purpose the term final resolution means the same as it does in sec_7609 see h_r rep no in general this means that no court_proceeding remains pending ie the appeal period has expired and that the taxpayer has complied with the designated_summons to the extent required by the court id see also sec_301_7609-5 if the court requires additional compliance with the summons the statute_of_limitations is further suspended for an additional days after the final resolution sec_6503 if additional compliance is not required the assessment_period will in no event expire until the 60th day after the final resolution sec_6503 thus the service will always have at least days after the final resolution of the summons enforcement proceedings to conclude the audit and assert a deficiency against the taxpayer in this case the designated_summons was issued to taxpayer on date a at that time the statute_of_limitations on assessment for the years under audit was due to expire pursuant to an extension under sec_6501 on date c more than days after the issuance of the summons taxpayer did not comply with the summons and the service initiated a proceeding to enforce the summons on date b on date d the district_court entered an order finding that taxpayer did not have to comply with the designated_summons the order became final on date f at the time the service initiated the judicial proceeding to enforce the designated_summons only days remained on the assessment statute as extended under sec_6501 once the judicial proceedings were initiated however the statute was suspended or tolled until the final resolution of the lawsuit see 725_f2d_1183 9th cir sec_6503 operates to suspend an extended limitations_period as well as the normal limitations_period contained in sec_6501 538_f2d_888 ct_cl an extension agreement providing for expiration of the limitations_period on a certain date was held subject_to sec_6503 699_fsupp_279 s d fla sec_6503 suspension of the limitations_period suspends all limitations periods in section 6501--ordinary as well as extended in this case the assessment_period was suspended or tolled from date b until date f when the statute began to run again although the statute was no longer suspended after date f sec_6503 specifically provides that the assessment_period shall in no event expire before the 60th day after the close of postf-153635-01 the suspension therefore at the conclusion of the summons litigation the service had at least until date h to finalize the audit and assert any deficiency against taxpayer prior to date h however taxpayer and the service agreed to further extend the limitations_period which remained unexpired an authorized official of the service countersigned the agreement on date g under the agreement the period of limitations on assessment was due to expire on date i subsequent timely consents further extended the statute until date o thus the service has until date o to assess the agreed upon deficiency for the year tax_year statute_of_limitations on refund claim generally to be timely a claim for credit or refund of an overpayment of any_tax in respect to which the taxpayer is required to file a return must be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever is later sec_6511 sec_301_6511_a_-1 if however the taxpayer and the service agree to extend the period for making an assessment pursuant to sec_6501 and such agreement is made within the period set forth in sec_6511 the period for filing a claim for credit or refund shall not expire prior to months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof under sec_6501 sec_6511 in this case taxpayer and the service executed several consents to extend the assessment_period with respect to the year tax_year the first of these agreements was executed on date prior to the expiration of the 3-year period set forth in sec_6501 and within the period prescribed in sec_6511 this agreement extended the period for assessment for the year tax_year until date subsequent agreements between the service and taxpayer further extended the assessment_period until date c on date b the service commenced a lawsuit seeking enforcement of the designated_summons thereby leaving the assessment statute open until the 60th day after the final resolution of the lawsuit sec_6503 at the conclusion of the lawsuit the assessment statute for the year tax_year was due to expire on date h on date g prior to the expiration of the assessment_period the taxpayer and the service executed another agreement pursuant to sec_6501 further extending the assessment_period additional agreements further extended the assessment_period until date o in the prior section of this memorandum we concluded that the statute_of_limitations on assessment as extended under sec_6501 was suspended during the summons litigation by operation of sec_6503 the question that we need to postf-153635-01 address now is whether that suspension also extended the time for filing a timely refund claim pursuant to sec_6511 we believe that it did to determine the applicable_period of limitations on credit or refund under sec_6511 one must consider the provision in its entirety 489_us_235 reading only a portion of the statute leads to inconsistent and often incorrect interpretations 494_us_26 particular phrases must be construed in light of the overall purpose and structure of the whole statutory scheme for instance if one were to read only the phrase i f an agreement under the provisions of sec_6501 is made one would likely conclude that only one of multiple agreements extending the assessment_period counts for purposes of sec_6511 such a reading however would be inconsistent with the reference to the agreement or any extension thereof in sec_6511 likewise the fact that the statute does not refer to a suspension of the assessment_period under sec_6503 does not necessarily mean that the suspension must be ignored when determining the applicable statute_of_limitations for filing a claim_for_refund as stated above sec_6503 operates to suspend the period of limitations on assessment- ordinary as well as extended 699_fsupp_279 s d fla sec_6511 provides that if the taxpayer and the service agree to extend the period of limitations on assessment pursuant to sec_6501 the period for filing claim for credit or refund shall not expire prior to months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof under sec_6501 in this case taxpayer and the service executed a number of extensions under sec_6501 prior to the summons litigation the assessment_period as extended under sec_6501 was due to expire on date c thus without the sec_6503 suspension of the assessment_period taxpayer had until date months after date c to file a timely claim_for_refund this simplified analysis and conclusion however ignores the fact that the extensions of the assessment_period executed by taxpayer and the service after the conclusion of the summons litigation were executed while the period of limitations under sec_6501 was unexpired in other words the limitations_period previously agreed upon had not expired when a new consent was signed thus pursuant to the plain language of sec_6511 there was a continuous chain of extensions that must be considered when determining the period of limitations on credit or refund for these reasons we conclude that under the facts of this case the period of limitations for filing a claim for credit or refund under sec_6511 is due to expire on date p six months after date o the analysis does not end here postf-153635-01 however because taxpayer’s year overpayment is attributable to foreign tax_credits we must also consider the impact of sec_6511 sec_6511 sets forth a special period of limitations for filing a claim for credit or refund of an overpayment attributable to foreign tax_credits as in effect for the years at issue sec_6511 provided that in lieu of the 3-year period of limitations set forth in sec_6511 the period for filing a claim for such credit or refund is years from the date prescribed by law for filing the return for the year with respect to which the claim is made the 10-year period applies in lieu of the 3-year period prescribed in sec_6511 sec_6511 the period is determined without regard to any extension of time for filing the return sec_301_6511_d_-3 it is the service’s position that the phrase the year with respect to which the claim is made under sec_6511 as in effect for the years at issue refers to the year in which the foreign taxes were actually paid_or_accrued and not to the year to which the foreign taxes were carried under sec_904 see revrul_84_125 1984_2_cb_125 revrul_77_487 1977_2_cb_429 in the instant case taxpayer’s refund claim for year consists of foreign taxes paid_or_accrued in year year and year thus the 10-year period of limitations under sec_6511 for claiming the foreign taxes paid_or_accrued in year is date e years from the due_date of the year return the period of limitations for claiming the foreign taxes paid_or_accrued in year is date l and the period of limitations for claiming the foreign taxes paid_or_accrued by taxpayer in year is date n the question that arises in this case is whether the 10-year period set forth in sec_6511 may be further extended by operation of sec_6511 we believe that it may as in effect for the years at issue sec_6511 provided that in lieu of the 3-year period of limitation prescribed in subsection a the period for filing a refund in 620_f2d_853 ct_cl the u s court of claims held that under sec_6511 as in effect for the years at issue the year limitation period is determined by reference to the year of the overpayment rather than the year in which the foreign taxes are paid_or_accrued here the timeliness of taxpayer’s refund claim under sec_6511 would not be affected if the 10-year limitation period were determined by reference to the year of the overpayment rather than the year in which the applicable foreign taxes are paid_or_accrued in addition we note that the taxpayer_relief_act_of_1997 amended sec_6511 by substituting the year in which such foreign taxes were actually paid_or_accrued for for the year with respect to which the claim is made effective for taxes paid_or_accrued in tax years beginning after date p l sec_1056 postf-153635-01 claim for an overpayment attributable to foreign tax_credits is years from the date prescribed by law for filing the return for the year with respect to which the claim is made determined without regard to extensions sec_301_6511_d_-3 accordingly to the extent a refund claim relates to an overpayment that is attributable to foreign tax_credits sec_6511 modifies sec_6511 by replacing the 3-year period of limitation contained in sec_6511 with a 10-year limitation period measured by reference to the year in which the applicable foreign taxes were paid_or_accrued see revrul_84_125 1984_2_cb_125 revrul_77_487 1977_2_cb_429 the references in sec_6511 to sec_6511 should be read to incorporate the sec_6511 modification of sec_6511 this conclusion is supported by the legislative purpose underlying the enactment of sec_6511 prior to the enactment of sec_6511 congress became aware that taxpayers often could not reach final determinations of their foreign tax_liabilities within the general 3-year period of limitations see eg house hearing on proposed revisions of the internal_revenue_code before the committee on ways and means 80th cong sec_6511 addressed this problem by providing taxpayers with a longer 10-year period in which to resolve their foreign tax_liabilities for a particular year and claim a refund based on such foreign tax_liabilities see 585_f2d_1025 ct_cl there is no indication in the legislative_history that by allowing taxpayers a longer period of time to claim a refund attributable to foreign tax_credits congress intended to override sec_6511 and preclude a taxpayer from extending the period for claiming a refund of an overpayment attributable to foreign tax_credits see s rep no pincite h_r rep no at a415 h_r conf_rep no pincite this conclusion is also compelled by sec_6511 and the reference thereto in sec_6511 sec_6511 requires refund claims to be filed within the period prescribed by sec_6511 therefore unless the reference to sec_6511 in sec_6511 incorporates the modification to sec_6511 made by sec_6511 a taxpayer would be barred from claiming a refund within the 10-year limitation period of sec_6511 if the claim were not also within the period expressly described in sec_6511 this result is clearly inconsistent with sec_6511 thus the reference to sec_6511 in sec_6511 must incorporate the sec_6511 modification to sec_6511 since sec_6511 extends the period provided in subsections a and b the reference to sub sec_6511 must also incorporate the sec_6511 modification to sec_6511 the period for claiming a refund for an overpayment attributable to foreign tax_credits therefore may be extended under sec_6511 if a taxpayer enters into an agreement pursuant to sec_6501 to extend the assessment_period postf-153635-01 for the year of the overpayment within the period prescribed in sec_6511 as modified by sec_6511 in particular in the case of an overpayment attributable to foreign tax_credits if the taxpayer has entered into an agreement pursuant to sec_6501 to extend the assessment_period for the year of the overpayment prior to the expiration of the 10-year period or periods applicable for claiming a refund of such overpayment the period to file the refund claim will not expire prior to months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof here there is an overpayment for year attributable to foreign tax_credits for foreign taxes paid_or_accrued in year year and year the initial agreement to extend the assessment_period for year was entered into prior to the expiration of each of the applicable 10-year periods of limitation for filing a refund claim attributable to the overpayment further as explained above the initial limitations_period was properly extended by subsequent consents until date o accordingly the period of limitations for filing a timely refund claim under sec_6511 is due to expire on date p six months after date o because the form_870 that taxpayer executed on date m constitutes a claim_for_refund taxpayer has filed a timely claim this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact us pincite-4940 if you have any further questions by curtis g wilson ashton p trice senior technician reviewer branch
